Title: The Commissioners to Canada to [Philip Schuyler], 11 May 1776
From: Commissioners to Canada
To: Schuyler, Philip


Dear Sir
Montreal 11th. May 1776
We desire that you will shew to Mrs. Walker every civility in your power and facilitate her on her way to Philadelphia; the fear of cruel treatment from the enemy on account of the strong attachment to, and zeal of her husband in the cause of the united Colonies induces her to depart precipitately from her home; and to undergo the fatigues of a long and hazardous journey. We are sorry for the occasion of writing this letter and beg your attention to alleviate her distress; your known politeness and humanity, we are sensible, without this recommendation from us, would prompt you to perform the friendly office. We are with great esteem and sincere regard for yourself and family Dear Sir Your affectionate humble Servants
Saml ChaseCh Carroll of CarrolltonB Franklin
